BRIGHT, Senior Circuit Judge, dissenting.
I dissent.
I believe that the Government overreacted in charging Father Carl Rabat, Father Paul Rabat, Lawrence Jacob Cloud-Morgan, Helen Woodson1 (the Rabat defendants), and Martin John Holladay with sabotage. Although these individuals engaged in unlawful conduct by damaging government property, their acts of civil disobedience did not amount to sabotage. The Rabat defendants and Holladay are peace activists seeking to end the threat of global annihilation brought on by a nuclear arms race which the two superpowers seem unable to control. For the reasons stated in this dissent, their sabotage convictions must be overturned.2
*593I.
At the outset, I observe that the Rabat defendants and Holladay received very heavy prison sentences, far in excess of what I believe is justified under the circumstances. Those sentences are as follows:
1. Father Carl Rabat, age fifty-two, a Roman Catholic priest, from Madison, Wisconsin: Eighteen years imprisonment plus other penalties.
Father Carl Rabat is described in the record before us as an outspoken cleric who has devoted the past twelve years of his life to peace and justice issues.
2. Father Paul Rabat, age fifty-four, a brother of Carl Rabat and also a Roman Catholic priest, from St. Paul, Minnesota: Ten years imprisonment plus other penalties.
Father Paul Rabat is described in the record before us as a very committed, strong-willed person, who has demonstrated that he is willing to sacrifice his freedom for his beliefs.
3. Lawrence Jacob Cloud-Morgan, age forty-eight, a Native American and member of the Ojibway Tribe, from Minneapolis, Minnesota: Eight years imprisonment plus other penalties.
Cloud-Morgan is described in the record before us as a person who for the
necessity present certain difficulties. Although I do not necessarily agree with the majority’s analysis, I believe that under the particular facts and circumstances of these cases the district courts did not err in their treatment of these defenses. last several years has dedicated himself to a life of poverty, working in peace groups, shelters for the homeless and abused, the Catholic Church, and various Indian groups.
4. Helen D. Woodson, who acted with the Rabats and Cloud-Morgan: Eighteen years imprisonment plus other penalties.
Woodson has withdrawn her notice of appeal, so her case is not before us.3
5. Martin John Holladay, age thirty-one, from Wheelock, Vermont: Eight years imprisonment plus other penalties.
Holladay’s conviction stemmed from his activities protesting the trial of the Rabats, Woodson, and Cloud-Morgan. Holladay is described in the record before us as a man of his word who has dedicated his life to Christian nonviolence.
All of these defendants have been incarcerated since the dates of their respective arrests — the Rabats, Cloud-Morgan and Woodson since November 12, 1984, and Holladay since February 19, 1985.
I take judicial notice of the great disparity between the sentences imposed on the Rabat defendants and Holladay and those imposed on other nuclear protestors who have committed similar acts.4 Further*594more, I observe that the protest activities in this case injured no one and did not, and could not, damage the missile capability at the missile sites. The sentences are akin to penalties often imposed on violent criminals, such as robbers and rapists, or on those guilty of crimes considered heinous, such as drug dealers.
Sentencing statistics furnished by the Criminal Branch of the Administrative Office of the United States Courts highlight the disparate nature of the sentences imposed on the Kabat defendants and Holladay. Over the past four years, sixty-six defendants have been convicted and sentenced under 18 U.S.C. § 1361 (1982) for willful destruction of government property. Of that total, forty persons received probation (61%), seventeen received imprisonment (26%), with an average sentence of thirty-six months, and nine others received split sentences (14%), that is, some limited prison time of six months or less and probation for the balance of the sentence. Over the same four year period, no one, other than the Kabat defendants and Holladay, has been convicted under 18 U.S.C. § 2155 (1982) of sabotage. See Letter from the Criminal Branch of the Administrative Office of the United States Courts to Judge Bright (October 23,1985) (discussing sentencing under 18 U.S.C. §§ 1361, 2155 (1982)).
Thus, the only apparent reason for the extreme disparity between the sentences imposed on the Kabat defendants and Holladay and those imposed on other people who damage government property is that the Government additionally successfully prosecuted the Kabat defendants and Holladay for sabotage. Other similar cases of political protest against nuclear weapons and the government’s military policy have been brought under section 1361 for willful destruction of government property, but not under the sabotage statute.
I do not here review the sentences imposed on the Kabat defendants and Holladay for excessiveness and gross abuse of discretion. See Woosley v. United States, 478 F.2d 139, 146-48 (8th Cir.1973) (en banc). That issue has not been raised.5 I focus instead on the validity of the sabotage convictions. I believe, however, that if the sabotage convictions are flawed, the trial judges should modify and reduce the sentences on the related charges to sentences consistent with those imposed by other federal judges for similar crimes.
II.
The Kabat defendants and Holladay were convicted of sabotage under 18 U.S.C. § 2155(a) (1982). That statute reads as follows:
(a) Whoever, with intent to injure, interfere with, or obstruct the national defense of the United States, willfully injures, destroys, contaminates or infects, or attempts to so injure, destroy, contaminate or infect any national-defense material, national-defense premises, or national-defense utilities, shall be fined not more than $10,000 or imprisoned not more than ten years, or both.
The crucial aspect of the statute is the specific intent requirement contained in the phrase “with intent to injure, interfere with, or obstruct the national defense.” I do not believe that case law or common sense justifies the majority’s overexpansive reading of that phrase.
It seems to this writer that the phrase “intent to injure, interfere with, or obstruct the national defense” should be given a normal connotation — that which the defendant did or attempted to do must be shown to have intended harm to the national defense. The impregnability of the missile sites meant that the acts committed by the Kabat defendants and Holladay could *595in no way affect the capabilities of the two missiles in their respective missile silos. The missiles were fully operational both before and after the incursion onto the missile sites by the Rabat defendants and Holladay. The intent to disarm the missiles and thereby interfere with the national defense did not lie within the capabilities of the Rabat defendants and Holladay and they knew this. The most that they could do, and all they intended to do, was to commit a symbolic act against these weapons of destruction. The Rabat defendants and Holladay did what they intended to do — enter the missile sites, pound and chip away at the missile silo lids, pour “blood,” hang banners, pray, and publicize the threat of nuclear war. Those acts did not, could not, and were not intended to damage the national defense in any way.
In United States v. Johnson, 15 M.J. 676 (A.F.C.M.R.1983), a decision by the United States Air Force Court of Military Review, the act of an airman who deliberately placed bolts in a military aircraft engine which caused the engine actual damage under circumstances where the airman was merely angry and upset was held not to be sabotage under section 2155. The court said “[u]nder the circumstances, we are not persuaded that the accused intended sabotage.” Id. at 678. “[U]nless the necessary intent to commit sabotage can reasonably be inferred from the fact of the act itself, the accused’s conviction must fall for lack of sufficient evidence.” Id. (quoting United States v. Stewart, 19 U.S.C.M.A. 417, 42 C.M.R. 19, 21 (1972)).
The court then made these significant points:
First, authority is scant. No one has ever been successfully prosecuted under this precise statute. Neither civilian nor military case law in the 60-odd years since the statute was originally passed appears to support the dissenting position; thus, each of the military precedents must be laboriously distinguished. The legislative history is opaque and confusing, at best.
Second, convictions under similar statutes, such as 18 U.S.C. § 2153(a), are inapposite. United States v. Achtenberg, 459 F.2d 91, 98 (8th Cir.1972). This is so because Section 2153(a) contains an additional clause for time of war/national emergency — absent in prosecutions such as the present one in peacetime— permitting a conviction upon a different and less strict basis. That clause provides:
(a) Whoever, when the United States is at war, or in times of national emergency as declared by the President or by the Congress, with intent to injure, interfere with, or obstruct the United States or any associate nation in preparing for or carrying on the war or defense activities, or with reason to believe that his act may injure, interfere with, or obstruct the United States or any associate nation in preparing for or carrying on the war or defense activities willfully injures, destroys, contaminates or infects, or attempts to so injure, destroy, contaminate or infect any war material, war premises, or war utilities, shall be fined not more than $10,000 or imprisoned not more than thirty years, or both (emphasis added).
See United States v. Bishop, 555 F.2d 771 (10th Cir.1977); United States v. Achtenberg, supra. See also Gorin v. United States, 111 F.2d 712 (9th Cir. 1940); United States v. Melville, 309 F.Supp. 774, 780 (S.D.N.Y.1970). See generally Annot., 24 A.L.R. Fed. 906 (1975).
Although we find the accused not guilty of sabotage, we find that he clearly violated Article 108, U.C.M.J., willful damage to government property. This is a lesser included offense of sabotage. United States v. Reyes, [30 C.M.R. 776, 782-83 (A.F.B.R. 1960), pet. denied, 30 C.M.R. 417].
United States v. Johnson, supra, 15 M.J. at 678. Cf. United States v. Banks, 7 M.J. 501 (A.F.C.M.R.1979) (sabotage conviction against an airman who destroyed a drag parachute used in landing a military air*596craft overturned due to military judge’s error in instructions).
The majority discusses Johnson, but refuses to apply its holding to this case. Majority opinion at 584 - 85. In my view, Johnson teaches that when a court assesses whether or not a defendant has committed sabotage, it must look at both the defendant’s statements and at the nature of his or her acts to determine state of mind. Where the nature of the acts do not rise to the level of doing damage to the national defense and the defendant knows that the acts cannot rise to this level he or she cannot be said to have intended to injure, interfere with, or obstruct the national defense. With the above principles in mind, I turn again to the facts of the present cases.
As described in the testimony in the Holladay case by Dr. Paul Walker, a weapons analyst called by the defense, the Minuteman II launch facility is a largely underground missile system consisting of missiles buried in concrete and steel silos with support facilities buried surrounding them. Each Minuteman II missile is about six feet wide and fifty-eight feet tall, is buried about eighty feet underground, and carries a 1.2 megaton warhead in its nose. We must keep in mind that the explosive force-of a 1.2 megaton warhead is roughly the equivalent of two billion pounds of TNT or approximately one hundred times more powerful than the bomb used at Hiroshima. Holladay transcript, Vol. I at 222-83.
Each Minuteman II missile is protected in its silo by a concrete lid that weighs more than one hundred tons and is many feet thick. The silos are intended to survive an almost direct nuclear hit — one within one-quarter to one-half mile away. The Minuteman II silos are built to withstand two thousand pounds per square inch of overpressure — four hundred to five hundred times the amount of overpressure than can blow a house off its foundation. Furthermore, the area surrounding each missile site is protected by an elaborate security system. Id.
Thus, it can be seen that the efforts of the Rabat defendants, who used a jackhammer at the N5 missile site for less than one-half hour, and the actions of Holladay, who chipped away at the Nil missile silo lid with a star drill and three pound hammer for less than fifteen minutes, did not, and could not, damage or threaten the launch capabilities of the respective missiles.
The undisputed evidence as to Holladay discloses that he entered missile site Nil in Missouri at 6:35 a.m. on February 19, 1985, in a show of support for the Rabat defendants who were beginning their trial that day. Minutes after he entered the missile site, military police arrived and spotted him. Holladay had chipped away small pieces of concrete on the top of the silo lid and had poured “blood” on the site. Also, he had tied a sign to some objects near the silo lid which read “swords into plowshares” and had spray painted other slogans on the missile launch facility — “No more Hiroshimas”, “Disarm or Dig Graves”, and “No”.
Holladay possessed a written document taken from him at the time of arrest. One side of that document read in part:
The legitimacy of law depends upon its foundation or justice. Since the production, deployment and intent to use nuclear weapons so obviously places in jeopardy millions of innocent lives, and ultimately threatens all life on earth, it is the law’s duty to uphold rather than hinder acts of disarmament.
This principle, which renders nuclear weapons illegal and calls upon people [to] act responsibly to prevent the crimes associated with the production and deployment of nuclear weapons, is reflected in many binding agreements signed by the U.S. government. Although our government does not always live up to its responsibilities under International Law, Article VI of the U.S. Constitution states that these international treaties are “the supreme law of the land.” Moreover, according to the Principles of the Nuremberg Judgment, individual citizens are to be held responsible for their conduct in perpetrating or failing to prevent crimes of war.
The reverse side read as follows:
This week, Rev. Carl Rabat, Rev. Paul Rabat, Larry Cloud Morgan, and Helen Woodson are on trial in Ransas City for their nonviolent act of disarmament at a Minuteman II silo. In gratitude for their action, which is a challenge to the conscience of each of us, I have come today to offer my own witness for peace.
The Minuteman II is an intercontinental missile with a range of 8000 miles. Four hundred of them have been deployed in silos buried in our farmland. Each missile carries a nuclear warhead *597of 1.2 megatons, equal to 100 times the explosive power of the bomb we used to destroy the city of Hiroshima.
A missile silo, it appears, is a pad of concrete behind a chain-link fence. But the reality of that weapon is beyond imagining, a nightmare of melting cities and burning flesh.
Sometimes it seems as though we have come to our present state of nuclear insanity in spite of the intent of the American people. We who love our families and our planet surely do not intend the evil that is now being prepared in our name by the weapons scientists and the Pentagon strategists. Yet by our silence and inaction in the face of these weapons, we have all become complicit.
A subtle and pervasive terror, which we hesitate even to discuss, steals hope from our children and eats at our very souls.
Today I come to this missile silo to offer a small act of disarmament, the dents of a hammer, in the hope of realizing the words of Isaiah:
They shall beat their swords into plowshares and their spears into pruning hooks; nation shall not lift up sword against nation, neither shall they learn war any more.
(Isaiah 2:4)
I act in hope that we renounce military violence to embrace the loving nonviolence of the Gospels:
You have heard that it was said: ‘You . shall love your neighbor and hate your enemy.’ But I say to you, Love your enemies and pray for those who persecute you.
(Matthew 5:43-44)
I act in hope that we might entrust our security not to nuclear weapons, but to the Lord our God.
Share your bread with the hungry and bring the homeless poor into your house; when you see the naked, cover him---- Then shall your light break forth like the dawn and your healing shall spring up speedily; ... Then you shall call, and the Lord will answer; you shall cry, and he will say, Here I am.
(Isaiah 58:7-9)
/s/ MARTIN HOLLADAY Martin Holladay February 1985
Holladay referred to his “act of disarmament” as a “symbolic act,” a “witness against nuclear weapons.” Holladay transcript, Vol. II at 91, 137. He undertook it in support of the actions of the Kabat defendants. Holladay said that he felt it was his responsibility as a Christian “to shake people awake” to the nuclear threat. Holladay transcript, Vol. II at 83. As shown by the record, Holladay knew full well that he could not actually harm the missile site. Holladay transcript, Vol. II at 92, 142. Thus, considering the nature of Holladay’s acts and his statements as a whole, there was insufficient evidence of the necessary intent to injure the national defense to convict Holladay for sabotage.
What has been said about Holladay also applies to the Kabat defendants. This group of four committed the acts intended by them. They entered the missile site, pounded on the concrete missile silo lid with a chisel and jackhammer, poured “blood,” and unfurled a banner which read “Violence Ends Where Love Begins.” But the Kabat defendants possessed no means to hurt the missile’s availability or capability for launch. As described in testimony by Dr. Walker in Holladay’s trial:
you could have a dozen people sit on top of one of these silos with a 50 pound sledge and larger star drill for a week and they would probably not seriously damage the silo. You have got to remember these are intended to survive close to a nuclear — a direct hit at least within a half mile, quarter of a mile to half mile, and there is a lot of difference between someone pounding with a chisel on something like that and a nuclear weapon.
Holladay transcript, Vol. I at 225-26.6 Although the Kabat defendants caused greater damage to the exterior property at the missile silo than Holladay, the quality of the act was similar — symbolic in nature.
The Kabat defendants’ ultimate desire may be actual disarmament, as is the desire of many people, but their conduct at the N5 missile site could not actually disarm or even affect the missile, and they *598knew this. The majority mentions statements made by the Rabat defendants that they were attempting “actual disarmament,” majority opinion at 585, yet when the Rabat defendants’ words and deeds are considered as a whole, it is clear that their actions were symbolic. They were engaged in a “religious celebration of disarmament” and were attempting to “make a statement that [nuclear] insanity has to cease.” Rabat defendants’ transcript, Vol. IY at 488, 505. The Rabat defendants expected to be quickly arrested, and tried, and they even carried a press release with them. Thus, as with Holladay’s case, the conviction for sabotage against the Rabat defendants must be set aside for insufficiency of the evidence.
III.
At the very least, there needs to be a new trial on the sabotage convictions and those convictions must be set aside at this time for serious errors in the instructions which amount to plain error in this case.
In Holladay’s trial, the district judge ordered the jury to disregard Holladay’s motive, notwithstanding that it is the rule in this circuit that evidence of motive as it bears on intent, may be shown and considered by the jury in its determination of the state of mind or intent of an accused. See United States v. Richmond, 700 F.2d 1183,1195-96 (8th Cir.1983); United States v. Hammond, 642 F.2d 248, 249-50 (8th Cir.1981).
Furthermore, the district judge conducting the Rabat defendants’ trial instructed the jury as follows:
Good motive alone is never a defense where the act done is a crime. One may not commit a crime and be excused from criminal liability because he desired or expected that ultimate good would result from his criminal act. Moreover, if one commits a crime under the belief, however sincere, that his conduct was religiously, politically or morally required, that is no defense to the commission of a crime.
Instruction No. 9. Later, in Instruction No. 29, the district judge further stated:
You will not be asked to determine and you should not concern yourself with the purpose or motive of any defendant in doing any act that you find the defendant committed. Under these instructions, you should concern yourself only with determining whether the United States has established beyond a reasonable doubt the essential elements of each offense as to each defendant.
Instruction No. 29.7
Similarly, in Holladay’s trial, the district judge in effect told the jury to disregard motive without further advising that in sabotage cases, motive, as it bears on intent, may be considered by the jury. The judge instructed:
Members of the jury, I have used the word intent in these instructions. I want to explain a little about it. So I instruct you that intent ordinarily may not be proved directly, because there is no way to open up and look into or scrutinize the operations of the human mind. We just can’t see into it. But you may infer the defendant’s intent from the surrounding circumstances and evidence. You may consider any statements made or done or omitted by the defendant, and all other facts and circumstances in evidence which may indicate his state of mind.
Additionally, as noted by the majority, the district judge instructed the jury on several *599other occasions that it should not consider “good motive.” Majority opinion at 584.
The error of the instructions on motive in these cases lies in how motive bears on intent under the sabotage statute. Considering that none of the defendants did or could damage the national defense capability of the missile and considering the statements made by the defendants, a jury might well consider the so-called attack on the missile sites as symbolic, that is, as an attempt to publicize their peace views and strong opposition to nuclear weapons, all resting upon religious, moral and humanitarian grounds.
The juries were obligated to consider whether the Rabat defendants and Holladay, in fact, intended to injure the national defense by their acts or whether their conduct amounted to a symbolic protest geared to galvanizing the public to action which in the long run might lead to abolition, or, at least, diminishment of nuclear weapons. Whatever defense might exist to the sabotage charges was completely quashed by the trial judges’ incomplete, and in the context of this case, unfair instructions which omitted to tell the juries that they could consider defendants’ motives as those motives bore on defendants’ intent to damage or injure the national defense.
The omission to instruct on motive as it bears on intent seems especially egregious in this sort of case. The Government’s attorney at oral argument advised us that to his knowledge the present cases represent the first civilian prosecutions under section 2155. I believe the prosecutor overreacted in charging sabotage.
Traditionally, in our system, the jury stands as a bulwark to preserve fairness between an all powerful government on the one hand and its citizens on the other.8 Particularly, in a case of civil disobedience where the government charges sabotage, the jury needs to be told that the commission of the act of destruction of government property, a less serious offense, does not require the jury to convict on sabotage, the more serious offense. These cases disclose at least a mixed motive by the defendants, an illusionary attack on a nuclear weapon and a desire to publicize the suicidal nature for civilization of this ultimate weapon.
Recently, this court has overturned two criminal convictions for far less egregious errors in instructions to the jury. United States v. Voss, 787 F.2d 393 (8th Cir.1986); United States v. Ben M. Hogan Co., 769 F.2d 1293 (8th Cir.1985), vacated and remanded, — U.S. —, 106 S.Ct. 3325, 92 L.Ed.2d 732 (1986). Here the error affects not the amount of a fine as in Hogan, but means long years of imprisonment for the defendants’ acts of civil disobedience. The defendants acted pro se. They did not raise the issue of erroneous instructions on sabotage in each case, but they raised the question of sufficiency of the evidence of sabotage. This is a sufficient attack by pro se litigants for the court to consider all aspects of the sabotage conviction.
Because the sabotage convictions apparently have drastically affected the sentences, as an alternative ground of reversal, I would reverse the sabotage convictions for plain error in the instructions, grant a new trial on the sabotage counts, and set aside all the sentences as having been influenced by the sabotage charges and subsequent convictions against all defendants.
IV.
The existence of nuclear weapons and the potential for nuclear war creates political, moral, and religious dilemmas never before confronted by mankind. Each year, the number of bombs has grown, until now between them the United States and the Soviet Union have approximately fifty thousand nuclear warheads. As shown by the record, these weapons expose the world’s population to near, if not total, annihilation.9
*600Obviously, the direct effects of a nuclear explosion, such as blast, heat and local radioactivity, would be devastating. Furthermore, scientists now theorize that the global environmental effects of nuclear war could bring about a “nuclear winter” that would threaten all human life. Holladay transcript, Vol. I at 232-39.10 At the very least, all of the effects of nuclear war, including climatic disturbances, radioactive fallout, ozone depletion, the interruption of basic societal services, and other such “indirect effects,” would act synergistically with each other to produce unprecedented worldwide human misery. In fact, a recent United Nations report predicts that an all-out nuclear war would kill about four billion people, four-fifths of the world’s population, primarily through massive starvation. Mpls. Star and Tribune, May 14, 1986, at 4A.
Unfortunately, in the face of this nuclear peril the superpowers seem unable to achieve meaningful nuclear arms control and nuclear arms reduction agreements.11 It is understandable, then, that various segments of the community have begun to speak out.
On May 3, 1983, the National Conference of Catholic Bishops approved a pastoral letter on war and peace. The letter describes the nuclear arms race and nuclear war as a threat to human life and human civilization that is without precedent. In response to this threat the Catholic Bishops urge that:
The whole world must summon the moral courage and technical means to say no to nuclear conflict; no to weapons of mass destruction; no to an arms race which robs the poor and the vulnerable; and no to the moral danger of a nuclear age which places before humankind indefensible choices of constant terror or surrender.
National Conference of Catholic Bishops, The Challenge of Peace: God’s Promise and Our Response 30 (May 3, 1983), reprinted in Origins, NC Documentary Service, Vol. 13, no. 1 (May 19, 1983).12 More recently, the Methodist Council of Bishops issued an even stronger plea for nuclear arms control. In the introductory pastoral letter to their “Foundation Document” the Methodist Bishops say:
We write in defense of Creation. We do so because the Creation itself is under attack. Air and water, trees and fruits and flowers, birds and fish and cattle, all children and youth, women and men live under the darkening shadows of a threatening nuclear winter. ' We call The United Methodist Church to more faithful witness and action in the face of this worsening nuclear crisis. * * *
[W]e say a clear and unconditioned No to nuclear war and to any use of nuclear weapons. We conclude that nuclear deterrence is a position which cannot receive the church’s blessing.
Methodist Council of Bishops, In Defense of Creation: The Nuclear Crisis and a Just Peace 2 (May 2, 1986) (pastoral letter).13
Furthermore, many ordinary citizens, in groups and individually, through their words and their deeds, are demanding an end to the stockpiling of more and more nuclear bombs. For example, in my home *601state, North Dakota, a substantial majority of the citizenry recently passed a referendum calling on the President of the United States to propose to and to negotiate with the Soviet Union and other nations an immediate, mutual and verifiable end to the production, testing, and further deployment of nuclear weapons.14 In a related fashion, more than one hundred communities in this country, through resolutions and petition initiatives, have called for a ban on nuclear weapons within their locales. Bombs away!, 72 A.B.A.J. 27 (May 1, 1986).
The actions of the Rabat defendants and Holladay constitute part of the growing clamor against the nuclear threat. Through their dramatic act of civil disobedience, the Rabat defendants and Holladay seem to have sacrificed their own freedom in hopes of awakening the public to the grave danger of nuclear annihilation. For that sacrifice, I doubt that they should be labelled as arrogant individuals. See Majority opinion at 584, 587.
We must recognize that civil disobedience in various forms, used without violent acts against others, is engrained in our society and the moral correctness of political protestors’ views has on occasion served to change and better our society. Civil disobedience has been prevalent throughout this nation’s history extending from the Boston Tea Party and the signing of the Declaration of Independence, to the freeing of the slaves by operation of the underground railroad in the mid-1800’s. More recently, disobedience of “Jim Crow” laws served, among other things, as a catalyst to end segregation by law in this country, and violation of selective service laws contributed to our eventual withdrawal from the Viet Nam War.
In these circumstances, the courts in assessing punishment for violation of laws have ordinarily acted with a degree of restraint as to the severity of the punishment, recognizing that, although legally wrong, the offender may carry some moral justification for the disobedient acts. What has distinguished our society from other countries whose governments are described as repressive is that our government has been able to limit its response to this sort of protest which, it must be specifically noted, is nonviolent as to persons.
This court, in an earlier day, dealt with a problem akin to that which is before us now. In United States v. Achtenberg, 459 F.2d 91, 100 (8th Cir.), cert. denied, 409 U.S. 932, 93 S.Ct. 229, 34 L.Ed.2d 187 (1972), a panel of this court, in an opinion authored by one of our great modern judges, the late Martin Van Oosterhout, granted a new trial to a Viet Nam War protestor who had been charged with sabotage for his alleged participation in starting a fire in the Army ROTC building at Washington University in St. Louis, and had been sentenced to fifteen years in prison. This court held that the failure to supply the defendant with a grand jury transcript, the improper argument of the prosecutor to the jury, and the improper instructions provided to the jury each constituted prejudicial error. Id. at 95-100. In my view, a reading of the ease shows that the Achtenberg panel in considering this act of civil disobedience held the prosecutor and the trial judge to very exact standards.
I believe that similar exact standards must apply in this case, particularly because it represents the first application of the sabotage statute to peacetime civil disobedience in opposition to nuclear weapons. As undergirding to these exact standards, *602we need carefully consider the nature of the protest. Along those lines, Father Henri J.M. Nouwen, a priest of the Roman Catholic archdiocese of Utrecht, in Holland, recently wrote:
The small groups of “disobedient” people who here and there jump the fences of nuclear weapons facilities, climb on board nuclear submarines, or put their bodies in front of nuclear transports are trying to wake us up to a reality we continue to ignore or deny. * * * Their loud, clear and often dramatic no has to make us wonder what kind of no we are called to speak.
Nouwen, Prayer and Resistance: A Spirituality of Peacemaking, Harvard Divinity Bulletin 5, 7 (October-November 1985) (emphasis in original).
V.
For the foregoing reasons, I would reverse and vacate the convictions for sabotage and direct that the lengthy prison sentences imposed on the Kabat defendants and Holladay be vacated in light of the reversal of the sabotage counts and that the offenders be resentenced for their crimes against government property without consideration of the vacated sabotage counts.

. The Kabats, CIoud-Morgan, and Woodson call themselves the "Silo Pruning Hooks,” taken from the words of Isaiah in the Old Testament:
They shall beat their swords into plowshares, and their spears into pruning hooks; nation shall not lift up sword against nation, neither shall they learn war any more.
Isaiah 2:4.


. The arguments raised by the Kabat defendants and Holladay regarding international law, the judgments at Nuremberg, and the defense of


. At oral argument, counsel for the Rabat defendants and Holladay advised the court that Woodson withdrew her notice of appeal because she felt that her heavy sentence should be a matter for the conscience of the sentencing judge. We have been advised that the trial judge on November 1, 1985, reduced this sentence to twelve years’ imprisonment — still a very heavy penalty. See Majority opinion at 583 n. 3.
See also McGrory, Saga of an American Dissenter, Wash. Post, April 15, 1986, at A2.


. I am aware that Chief Judge Miles Lord of the United States District Court for the District of Minnesota (now retired) sentenced John Michael LaForge and Barbara Ann Katt, who were convicted under 18 U.S.C. § 1361 (1982) for their protest activity at Sperry, Inc., to six months probation. United States v. LaForge and Katt, Cr. 4-84-66, slip at 20 (D.Minn. November 8, 1984) (sentencing). LaForge and Katt caused approximately $36,000 damage by hammering and pouring blood on computer parts that Sperry was assembling for the United States military. That is about $7,000 more damage than was caused by the Rabat defendants and eighteen times more than was caused by Holladay.
At the sentencing of LaForge and Katt, Chief Judge Lord commented in part:
As I ponder over the punishment to be meted out to these two people who were attempting to unbuild weapons of mass destruction, we must ask ourselves:
Can it be that those of us who build weapons to kill are engaged in a more sanctified endeavor than those who would by their acts attempt to counsel moderation and mediation as an alternative method of settling international disputes?
Why are we so fascinated by a power so great that we cannot comprehend its magnitude? What is so sacred about a bomb, so romantic about a missile?
Id. at 14-15.


. At oral argument, counsel for the Kabat defendants and Holladay advised the court that his clients had not wanted to raise any “technical, legal defenses," and that they specifically rejected a challenge to the length of their sentences. Presumably, the Kabat defendants and Holladay believed, similar to Woodson, that their sentences should rest on the conscience of the trial judges.


. Although Dr. Walker testified only in the Holladay trial, the Government made no claim of damage to the launch capability of the missile or the destructive potential of the bomb within. I believe that we can take judicial notice that the sites are extremely secure from damage.


. The district judge conducting the Kabat defendants’ trial also instructed the jury as follows:
The crime of interfering with the national defense of the United States as charged in Count III of the Indictment has three essential elements. You must consider these elements separately for each defendant. In order to find a defendant guilty of interfering with the national defense, the United States must establish each of the following elements beyond a reasonable doubt as to that defendant:
FIRST: That missile launch facility N5 is an installation of the United States Air Force or that the equipment located thereon was suitable for use by the United States in connection with the national defense; and
SECOND: That on or about November 12, 1984, the defendant voluntarily and intentionally injured or destroyed or attempted to injure or destroy missile launch facility N5 or the equipment thereon; and
THIRD: That the defendant did the act described in paragraph Second with the intent to injure, interfere with, or obstruct the national defense of the United States.
Instruction No. 21.
For reasons stated in the text, the correctness of this instruction could not overcome the extreme prejudice to the defense resulting from Instructions No. 9 and No. 29.


. See United States v. Dougherty, 473 F.2d 1113, 1142 (D.C.Cir.1972) (Bazelon, C.J., concurring) ("The very essence of the jury’s function is its role as spokesman for the community conscience in determining whether or not blame can be imposed”); see also Torres & Brewster, Judges and Juries: Separate Moments in the Same Phenomenon, 4 Law & Inequality 171, 188 (1986) ("The deference the law gives to the jury as a guardian of our liberties and as a protector against the state’s excesses reflects its majesty. A jury accepts power from the state in order to control the power of the state.”).


. See J. Schell, The Fate of the Earth (1982) (containing an excellent and important discussion regarding the effects of nuclear war).


. See Turco, Toon, Ackerman, Pollack & Sagan, Nuclear Winter: Global Consequences of Multiple Nuclear Explosions, Science 1283 (December 23, 1983).
Although recent scientific studies may have somewhat tempered the worst nuclear winter scenarios, we are still talking about degrees of horror on a scale that is almost inconceivable. See Thompson & Schneider, Nuclear Winter Reappraised, 64 Foreign Affairs 981 (Summer 1986).


. See, e.g., N.Y. Times, June 8, 1986, § 4, at 1, col. 4 (discussing President Reagan’s statement of intention to scrap the 1979 SALT II accords because of perceived Soviet violations); McNamara, 15 Years of Arms Control Demolished, N.Y. Times, June 8, 1986, § 4, at 23, col. 2 (“If President Reagan implements his decision to abandon SALT, the superpowers will intensify an arms race that is far worse than anyone would have dared to predict at the dawn of the atomic age."). But cf. N.Y. Times, July 6, 1986, § 4, at 1, col. 4 (discussing the possibility of a summit meeting between President Reagan and Mikhail S. Gorbachev, the Soviet leader, and quoting President Reagan as being "optimistic” on nuclear arms control).


. The text of the Catholic Bishops’ pastoral letter has been made part of the record.


. I take judicial notice of the contents of this letter and the existence of scientific writings and other material and data relating to nuclear weapons. See In re Ahlers, 794 F.2d 388, 393 n. 1 (8th Cir.1986), and citations therein. We cite these matters in this opinion not for their truth or accuracy, but for the limited purpose of recognizing the existence of these views on the highly volatile subject of nuclear weapons.


. The referendum read as follows:
LIMITS ON NUCLEAR WEAPONS
An initiated measure to request the President of the United States to propose to and to negotiate with the Soviet Union and other nations an immediate, mutual and verifiable end to the production, testing, and further deployment of nuclear weapons.
BE IT ENACTED BY THE PEOPLE OF THE STATE OF NORTH DAKOTA:
SECTION 1. INTENT. It is the intent of the electors of the state of North Dakota to contribute to the termination of the nuclear arms race among nations, and to reduce the risk of nuclear war for all people, whether such nuclear war is started by accident or decision.
SECTION 2. MESSAGE TO THE PRESIDENT OF THE UNITED STATES. Prior to January 15, 1983, the Governor shall send a message to the President of the United States requesting the President to propose to and to negotiate with the Soviet Union and other nations an immediate, mutual and verifiable end to the production, testing, and further deployment of nuclear weapons.
SECTION 3. EFFECTIVE DATE. The effective date of this Act shall be January 1, 1983.
Approved November 2, 1982
NOTE: This was measure No. 7 on the general election ballot. Chapter 716 (Initiated Measures Approved). '